             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                        4:17-CR-3122
    vs.
                                                    ORDER
PHILLIP MARLOWE DONOVAN,
               Defendant.


    IT IS ORDERED that:

    1.    The parties’ Joint Motion to Continue Sentencing (filing 62) is
          granted.

    2.    Defendant Phillip Marlowe Donovan’s sentencing is continued to
          February 15, 2019, at 10:00 a.m., before the undersigned United
          States District Judge, in Courtroom No. 1, Robert V. Denney
          United States Courthouse and Federal Building, 100 Centennial
          Mall North, Lincoln, Nebraska. The defendant shall be present at
          the hearing.

    Dated this 16th day of November, 2018.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
